SIMMS, Justice,
dissenting:
I must respectfully dissent. In State ex rel. Medlin v. Ferris, 405 P.2d 156 (Okl.1965), this Court examined a number of decisions wherein exemption from service of summons was granted, and after review of those decisions, we held:
“The common factor in all of these cases is that the attendance of the persons was at or connected with a trial or hearing of a judicial or quasi-judicial nature.... It is also apparent that the person’s attendance at the trial, hearing or proceeding, was connected with the determination of the issues therein.”
Attendance by an officer of the Oklahoma Bar Association at the Annual Association Convention does not fall within the rubric of a judicial or quasi-judicial function, a hearing of a judicial nature, or a trial, which would clothe the officer with the cloak of immunity from service of summons.
I am authorized to state that Chief Justice OPALA, Justice LAVENDER, and Justice KAUGER join with me in the views expressed herein.